Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority. It is noted, however, that applicant has not filed a certified copy of the KR 10-2019-0035139 application as required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: On page 16, line 18, the recitation of “(99/9999%)” appears to be incorrect.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent claim recites “replacing an inside of the reactor with carbon dioxide”.  It is unclear and indefinite as to the degree by and the object by which a replacement occurs.  For the purpose of comparison to the prior art, a recognition of some degree of injection of carbon dioxide into a reactor to provide an atmosphere free of oxygen meets such limitation.  All claims dependent are also rejected for the same.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-8 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (KR 101911633B1, machine translation).
Regarding claim 1, Wang discloses a method for regenerating a lithium precursor (Abstract) comprising: putting a lithium-containing waste mixture into a reactor (chamber) [0001, 0007, 0024]; replacing an inside of the reactor with carbon dioxide [0007]; and performing temperature raising treatment (pyrolyzing) on the lithium-containing waste mixture and the carbon dioxide to produce lithium carbonate and a transition metal-containing mixture [0013, 0022, 0033].

Regarding claim 2, Wang discloses the method for regenerating a lithium precursor according to claim 1, wherein the reactor has a non-oxidizing atmosphere [0015-0016].

	Regarding claim 3, Wang discloses the method for regenerating a lithium precursor according to claim 1, wherein the temperature raising treatment is performed at a temperature of 600 to 1000°C (600 C-800 C) [0015].



	Regarding claim 5, Wang discloses the method for regenerating a lithium precursor according to claim 1, wherein the performing temperature raising treatment comprises supplying an inert gas or a reductive material [0023].

	Regarding claim 6, Wang discloses the method for regenerating a lithium precursor according to claim 5, wherein the inert gas comprises nitrogen or argon [0023].

	Regarding claim 7, Wang discloses the method for regenerating a lithium precursor according to claim 5, wherein the reductive material comprises at least one selected from the group consisting of hydrogen, carbon monoxide and a carbon-based solid material [0033].

	Regarding claim 8, Wang discloses the method for regenerating a lithium precursor according to claim 5, wherein the temperature raising treatment is performed at a temperature of 500 to 800°C [0015].

	Regarding claim 11, Wang discloses the method for regenerating a lithium precursor according to claim 1, wherein the transition metal-containing mixture comprises a transition metal or an oxide thereof [0030].

	Regarding claim 12, Wang discloses the method for regenerating a lithium precursor according to claim 9, wherein the transition metal comprises at least one selected from the group consisting of nickel, cobalt and manganese [0030].


	Regarding claim 14, Wang discloses the method for regenerating a lithium precursor according to claim 1, wherein the lithium-containing waste mixture comprises a cathode active material mixture obtained from a waste lithium secondary battery [0001, 0003].

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 1 above and further in view of Chen (US 2014/0326918).
	The teachings of Wang as discussed above are herein incorporated.	
Regarding claim 9, Wang is silent towards the reactor comprises a fluidized bed reactor.
	Chen teaches a method of producing a method for a use in an electrochemical cell where the solid particles are delivered to a fluidized bed reactor to be mixed with a flow of heat gas [0020].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to use a fluidized bed as the reactor for the process of Wang because Chen recognizes fluidized beds are viable for the production and reaction of material particles used for electrochemical cells. 
Regarding claim 10, Wang discloses the method for regenerating a lithium precursor including Li-NMC oxides [0016, 0022] but does not explicitly teach a compound represented by Formula 1 below: 
[Formula 1] 
LixM1aM2bM3cOy 
In Formula 1, M1, M2 and M3 are independently selected from the group consisting of Ni, Co, Mn, Na, Mg, Ca, Ti, V, Cr, Cu, Zn, Ge, Sr, Ag, Ba, Zr, Nb, Mo, Al, Ga and B, and 0<x≤1.1, 2≤y≤2.02, 0<a<1, 0<b<1, 0<c<1, and 0<a+b+c≤1.
 	Chen teaches metal oxides which are recognized as final product active materials include lithium nickel manganese cobalt oxide with examples including LiNi0.6Mn0.2Co0.2O2, LiNi0.5Mn0.3Co0.2O2, etc. [0161]. It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to apply waste precursors including active materials as 

Regarding claim 15, Wang discloses the method for regenerating a lithium precursor wherein the temperature raising treatment comprises: a first treatment raising a temperature inside the reactor to 600°C [0029] but does not explicitly recognize maintaining for 30 to 120 minutes; a second treatment raising the temperature inside the reactor to 700°C after the first treatment, and then maintaining for 30 to 120 minutes; and a third treatment raising the temperature inside the reactor to 800C after the second treatment, and then maintaining for 30 to 120 minutes.
Chen teaches a method of preparing a final material product in multiple stages where the first stage includes a temperature between 70°-600° C for a period of a second to one hour [0062-0063], second and third stage temperatures set between 400°-1300° C where the temperature is increased in each stage [0067-0075] and where the residence time is selected to allow for sufficient reaction [0067, 0117-0118]. It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to provide a multi-stage heat treatment process within the temperature ranges and selected residence times in the process of Wang because Chen recognizes such a process allows for the final reaction products to have the desired size, morphology, and crystal structure [0067]. It has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).

Contact/Correspondence Information
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Uchida et al. (US 2008/0050295) discloses a method of recovering materials from .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kwang Han
Examiner
Art Unit 1727